Citation Nr: 1454553	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left foot disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2009 and January 2012 rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2012.  A copy of the hearing transcript is of record and has been reviewed.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required to afford the Veteran a VA examination, which adequately address the relationship, if any, between the Veteran's disability characterized as an acquired psychiatric disorder, to include PTSD and depression, and service.

In an October 2012 rating decision, the RO declined to reopen a previously denied claim for service connection for a left foot disorder.  In a September 2013 notice of disagreement (NOD), the Veteran stated that he disagreed with the October 2012 rating decision.  No statement of the case (SOC) has been issued addressing whether new and material evidence has been submitted to reopen a claim of service connection for a left foot disorder.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter and/or questionnaire for his acquired psychiatric disorder, to include PTSD and depression.  Advise him of the need for credible supporting evidence for any claimed stressors that are not combat related, as it pertains to PTSD.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples listed in 38 C.F.R. § 3.304(f)(5), as alternative sources of evidence for PTSD stressors based on in-service personal assault, must be included in the notification letter.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder, to include PTSD and depression.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, to include PTSD and depression.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran served in the capacity of short range missile crewman during his military service.
* Service treatment records contain no complaints, treatment, or diagnoses for an acquired psychiatric disability, to include PTSD and depression.
* Service treatment records show that the Veteran was enrolled in a drug abuse counselling program in November 1983 for cannabis abuse.
* Service personnel records show that the Veteran was promoted in September 1983, then demoted in December 1983 and January 1985.
* The Veteran had military disciplinary procedures twice in December 1983 and once in February 1984.
* A VA psychiatrist noted in July 2005 that the Veteran screened negative for PTSD.
* The Veteran underwent a VA domiciliary program for depression and polysubstance dependence from June 2005 to February 2006.
* In June 2008, the Veteran requested evaluation for a VA PTSD program.
* A July 2008 VA treatment record contains Axis I diagnoses of PTSD and polysubstance abuse in remission.
* A VA social worker indicated in August 2008 that the Veteran had PTSD symptoms from an accident in the military in which a very close friend was run over by a military vehicle.
* In September 2008, the Veteran remarked that his fellow soldier was run over by a military vehicle in either 1982 or 1983; after the accident, he started getting into drugs, drinking, and fighting.
* In June 2012, a soldier who served with the Veteran remarked that while he was on active duty, he heard about the solder that was run over by the vehicle.
* At the June 2012 Board hearing, the Veteran reiterated that a fellow soldier was killed after he fell asleep under a military vehicle, and the vehicle was subsequently moved.
* VA has been unable to confirm the death of the Veteran's fellow soldier through official sources.
* On September 21, 2012, the Veteran first told a VA treatment provider that he had been sexually assaulted by a commanding officer while he was on active duty.
* A September 2014 letter from S.L., Ph.D., reflects her opinion that the Veteran experienced a range of symptoms related to PTSD due to military sexual trauma and seeing a friend killed.
* A September 2014 letter from M.R., the Veteran's brother, indicates that the Veteran was not the same person when he left active duty.
* A September 2014 letter from V.M., the Veteran's spouse, indicates that the Veteran told her that he was sexually abused while on active duty.
* A September 2014 letter from D.B., a fellow serviceman, indicates that while on active duty, D.B. knew about the soldier who got run over by a tank.  D.B. also remarked that the Veteran's behavior changed after his time on active duty as a driver for a commanding officer whom other soldiers thought was homosexual.
* The Veteran has been married four times.

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified disability.  The examiner must also take a full history from the Veteran.  As to the acquired psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a personal assault in service, even without corroboration of record. 

For each diagnosis, the examiner must provide an opinion as to the following questions:

(1) Based on all evidence of record, if you opine that the Veteran sustained sexual assault or harassment during service, does the Veteran have PTSD related to this in-service sexual assault or harassment?

(2) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active service or is related to an incident of service?
All examination findings, along with the complete explanation rationale for all opinions expressed, must be set forth in the examination report.

3.  Issue a SOC to the Veteran and his representative, addressing the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a left foot disorder.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

4.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



